                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


 HAMO MURAD IBRAHIM,

                          Plaintiff,                                           4:18CV3110

         vs.
                                                                            MEMORANDUM
 NANCY A. BERRYHILL, Acting                                                  AND ORDER
 Commissioner of the Social Security
 Administration;

                          Defendant.


        This matter is before the Court on the Motion for an Order Reversing

Commissioner’s Decision, ECF No. 22, filed by Plaintiff Hamo Murad Ibrahim, and the

Motion to Affirm Commissioner’s Decision, ECF No. 27, filed by Defendant Nancy A.

Berryhill (“Commissioner”). For the reasons stated below, the Motion for an Order

Reversing Commissioner’s Decision will be denied and the Motion to Affirm

Commissioner’s Decision will be granted.

                                       PROCEDURAL HISTORY

        Ibrahim filed for supplemental security income on October 22, 2015. Tr. 11.1 His

claim was denied initially on February 12, 2016, and again on reconsideration on April 4,

2016. Id. He requested a hearing, which was held on November 8, 2017. Id. At the

hearing, Ibrahim amended the alleged onset date of disability to October 22, 2015, the

application date. Id. The Administrative Law Judge (ALJ) issued a written opinion denying

benefits on January 25, 2018. Tr. 8-22.



        1
        Pinpoint citations to the transcript of the Administrative Record (“Tr.”) shall be to the consecutively
numbered pages in the record rather than to the Page ID of the docket.
          An ALJ follows a five-step sequential analysis to determine whether a claimant is

disabled. See 20 C.F.R. § 416.920(a). The ALJ must continue the analysis until the

claimant is found to be “not disabled” at steps one, two, four or five, or is found to be

“disabled” at step three or step five. See id. Step one requires the ALJ to determine

whether the claimant is currently engaged in substantial gainful activity. See 20 C.F.R. §

416.920(a)(4)(i), (b). The ALJ found that Ibrahim had not engaged in substantial gainful

activity since the application date. Tr. 13.

          Step two requires the ALJ to determine whether the claimant has a “severe

impairment.” 20 C.F.R. § 416.920(a)(4)(ii) & (c). A “severe impairment” is an impairment

or combination of impairments that significantly limits the claimant’s ability to do “basic

work activities,” 20 C.F.R. § 416.920(a)(4)(ii) & (c), and satisfies the “duration

requirement.” 20 C.F.R. § 416.909 (“Unless your impairment is expected to result in

death, it must have lasted or must be expected to last for a continuous period of at least

12 months.”). Basic work activities include “[p]hysical functions such as walking, standing,

sitting, lifting, pushing, pulling, reaching, carrying, or handling;” “[c]apacities for seeing,

hearing, and speaking;” “[u]nderstanding, carrying out, and remembering simple

instructions;” “[u]se of judgment”; “[r]esponding appropriately to supervision, co-workers

and usual work situations;” and “[d]ealing with changes in a routine work setting.” 20

C.F.R. § 416.922(b). If the claimant cannot prove such an impairment, the ALJ will find

that the claimant is not disabled. See 20 C.F.R. § 416.920(a)(4)(ii), (c). The ALJ found

that Ibrahim had the following severe impairments: hypothyroidism; major depressive

disorder; post-traumatic stress disorder (PTSD); and generalized anxiety disorder (GAD).

Tr. 13.

                                               2
        Step three requires the ALJ to compare the claimant’s impairment or impairments

to a list of impairments. See 20 C.F.R. § 416.920(a)(4)(iii), (d); see also 20 C.F.R. Part

404, Subpart P, App’x 1 (20 C.F.R. §§ 416.920(d), 416.925 and 416.926). If the claimant

has an impairment “that meets or equals one of [the] listings,” the analysis ends and the

claimant is found to be “disabled.” See 20 C.F.R. § 416.920(a)(4)(iii), (d). If a claimant

does not suffer from a listed impairment or its equivalent, then the analysis proceeds to

steps four and five. See 20 C.F.R. § 416.920(a). The ALJ found that Ibrahim did not have

an impairment or combination of impairments that met or medically equaled the severity

of one of the listed impairments. Tr. 14.

        Step four requires the ALJ to consider the claimant’s residual functional capacity2

(“RFC”) to determine whether the impairment or impairments prevent the claimant from

engaging in “past relevant work.” See 20 C.F.R. § 416.920(a)(4)(iv), (e), (f). If the claimant

can perform any past relevant work, the ALJ will find that the claimant is not disabled.

See 20 C.F.R. § 416.920(a)(4)(iv), (f). The ALJ found that Ibrahim had the RFC to perform

a full range of work at all exertional levels but with the following nonexertional limitations:

Ibrahim was limited to occasional exposure to extreme cold, extreme heat, humidity,

hazardous machinery, and unprotected heights. Tr. 14. The ALJ also found that Ibrahim

could understand, remember, and carryout simple routine instructions, Tr. 14, and he had

no past relevant work. Tr. 21.

        At step five, the ALJ must determine whether the claimant is able to do any other

work considering the claimant’s RFC, age, education, and work experience. 20 C.F.R.


        2 “‘Residual functional capacity’ is what the claimant is able to do despite limitations caused by all
of the claimant’s impairments.” Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (citing 20 C.F.R.
§ 404.1545(a)).

                                                      3
§ 416.920(a)(4)(v). If the claimant can do other work, the claimant is not disabled. Id. The

ALJ determined that there are jobs that exist in significant numbers in the national

economy that Ibrahim could perform, and, therefore, Ibrahim was not disabled from the

application date, October 22, 2015, through the date of the decision, January 25, 2018.

Tr. 21-22.

        On July 2, 2018, the Appeals Council denied review, and the ALJ’s decision stands

as the Commissioner’s final decision. Tr. 1. On August 8, 2018, Ibrahim filed a Complaint

with this Court for judicial review of the agency decision. Compl., ECF No. 1.

                                     FACTUAL BACKGROUND3

        Ibrahim was born in 1966.4 Tr. 118. He had 5 years of formal education and can

read or write little in English.5 Tr. 119. He suffers from multiple physical issues, but his

most severe problems involve his mental health. Tr. 218.

        On October 8, 2015, Ibrahim’s primary care provider, John Grandgenett, APRN,

concluded Ibrahim had situational depression/anxiety and prescribed Effexor. Tr. 299. On

October 22, 2015, Ibrahim filed an application for social security benefits.



        3   This Court’s General Order No. 2015-05 instructs that a plaintiff challenging a final decision of
the Commissioner of the Social Security Administration (SSA) shall include in his or her brief supporting a
motion to reverse the decision “a statement of material facts,” which is “supported by page references to
the administrative record.” The Commissioner must then file a motion to affirm its decision and include with
its supporting brief “a non-repetitive counter-statement,” if the Commissioner disagrees with any portion of
the plaintiff’s statement. Here, the parties have substantially complied, and a synthesis of their competing
statements composes this section of the Court’s order.
        4 Ibrahim’s counsel alleges Ibrahim is likely much older and states Ibrahim “testified that his family
registered his birth much later accounting for the inaccuracy in his birth record.” Pl. Br., ECF No. 24, Page
ID 633. Such testimony does not appear in the administrative hearing transcript and instead is simply an
assertion made by Ibrahim’s legal counsel in a correspondence to the Appeals Council. Tr. 218.
        5 Ibrahim’s counsel alleges Ibrahim is also unable to read or write in his own language of Kurdish.
Pl. Br., ECF No. 24, Page ID 633. However, this assertion is supported only by a statement made by
Ibrahim’s legal counsel in correspondence to the Appeals Council. Tr. 218.

                                                      4
       On December 04, 2015, Grandgenett noted Ibrahim had headaches, dizziness,

presyncope, chest pains and palpations. Tr. 297. Grandgenett diagnosed anxiety and

prescribed Lorazepam. Tr. 450.

       On January 11, 2016, consultative examiner Dr. Barbara Eckert conducted

Ibrahim’s consultative mental health exam ordered by Social Security. Tr. 320-23. Dr.

Eckert noted Ibrahim’s symptoms of anxiety include worrying, restlessness, and irritability.

Tr. 321. Ibrahim described to Dr. Eckert his depression over the two prior weeks as an 8

or 9 out of a ten-point scale and indicated his depression day to day was unpredictable.

Tr. 321. Dr. Eckert noted that Ibrahim reported sleeping up to 12 hours or not at all and

waking up frequently. Tr. 321. Ibrahim reported having “scary” dreams or nightmares

three times a week and re-experiencing trauma and flashbacks. Tr. 321. Ibrahim felt

hopeless and worthless. Tr. 321 He was irritable around his family and worried frequently.

Tr. 321. Ibrahim described his current mood as “okay,” yet Dr. Eckert noted: “[H]is mood

is not congruent with his self-report. He appears to be in a depressed mood. He makes

no eye contact during the evaluation.” Tr. 321.

       Dr. Eckert noted Ibrahim had no disturbance in perception and denied having

auditory hallucinations. Tr. 322. Although Ibrahim stated he might have some visual

hallucinations, Dr. Eckert concluded he did not appear to respond to internal stimuli. Tr.

322. She addressed his functioning by saying he was able to dress himself and maintain

his own hygiene. Tr. 323.

       Ibrahim had memory problems and would forget where items were, such as his

glasses when they were in his hand. Tr. 321. Dr. Eckert noted that he might need requests

                                             5
repeated and had trouble with comprehension and memory. Tr. 321. Dr. Eckert found

Ibrahim appeared to have moderate difficulty with sustained concentration for the

interview. Tr. 323. Dr. Eckert found Ibrahim might need extra time to complete tasks and

would be unable to keep up in a fast-paced environment. Tr. 323. Dr. Eckert further found

Ibrahim might need additional supervision and time to carry out short and simple

instructions under ordinary supervision and, his participation in the interview was

indicative of that. Tr. 323.

       Dr. Eckert stated Ibrahim was “oriented times three,” was able to state the date,

and could receive, organize, analyze, remember, and express information appropriately

in a conversation. Tr. 322. Dr. Eckert stated Ibrahim was cooperative. Tr. 322. Ibrahim’s

psychomotor activity was slow, but his thought content was appropriate and adequate;

and he had no hallucinations, delusions, or suicidal/homicidal ideations. Tr. 322. Although

Ibrahim had difficulty with serial sevens, recalling words, and most tasks, Dr. Eckert

estimated Ibrahim had average intelligence. Tr. 322. Dr. Eckert stated Ibrahim’s overall

cognitive functioning appeared to be in the normal range. Tr. 322.

       On February 10, 2016, at the request of the Social Security Administration,

consultative examiner Elizabeth Dayton, D.O., performed a physical examination. Tr. 326-

31. Dr. Dayton noted Ibrahim was pleasant and had normal speech and thought content.

Tr. 330.

       Ibrahim reported to Dr. Dayton that he was diagnosed with a thyroid disorder in

1992. Tr. 326. He reported that his thyroid condition initially caused him difficulty sleeping,

hot flashes, trembling or shaking of his body, and changes in the color of his face and

around his eyes. Tr. 326. Ibrahim informed Dr. Dayton that the medications he was taking

                                              6
for his thyroid disorder helped some of his symptoms, but they had not entirely gone

away. Tr. 326. Dayton found Ibrahim appeared to be on the correct medicine for his

thyroid disease but needed to ensure his medication dosage controlled his symptoms. Tr.

330.

       On March 15, 2016, Ibrahim told Grandgenett that he could not sleep and did not

like to be outside if it was sunny. Tr. 446. Grandgenett prescribed Lexapro. Tr. 446.

       On May 21, 2016, Ibrahim’s treating therapist, Seth Brown, LIMHP, concluded he

had PTSD (diagnosis F43.10). Tr. 364. On the mental status examination, Ibrahim had

normal attention, concentration, and memory. Tr. 360. His eye contact was normal, facial

expression was responsive, and affect was appropriate. Tr. 361. His speech flow was

normal, thought content was appropriate, and organization was logical; he had no

preoccupations or hallucinations. Tr. 361. His intelligence was average, and his

abstraction, judgment, reality-testing, and insight were all normal. Tr. 361.

       On July 1, 2016, Ibrahim reported being anxious and depressed. Tr. 344. He also

reported poor sleep. Tr. 344. Nevertheless, he stated he desired not to take medication

for depression or sleep. Tr. 344. Brown instructed Ibrahim to perform relaxation

techniques. Tr. 344-47.

       On August 12, 2016, Brown indicated Ibrahim was minimally receptive to relaxation

techniques and minimally open to working with a doctor for medication. Tr. 334.

       On October 28, 2016, Ibrahim reported to Grandgenett that he experienced

depression, anxiety, and insomnia. Tr. 438. Grandgenett refilled Ibrahim’s Lexapro

prescription. Tr. 438.



                                             7
       On January 13, 2017, Brown noted Ibrahim had been somewhat resistant to

improving himself physically and appeared to come up with excuses. Tr. 421. Ibrahim

agreed to work on relaxation techniques to deal with anxiety. Tr. 421.

       On February 20, 2017, Ibrahim returned to Grandgenett and reported Lexapro

helped with his moodiness and anger. Tr. 434. Ibrahim did not report any continued

insomnia. Tr. 434.

       On March 3, 2017, Ibrahim told Brown that he was feeling better with medication,

although he reported he felt very tired. Tr. 411.

       On March 24, 2017, Ibrahim reported to Brown that he felt better emotionally, but

was having difficulty with energy and motivation. Tr. 406. Brown encouraged him to

socialize, go to bed earlier, eat healthy, and get exercise. Tr. 406.

       On April 10, 2017, Ibrahim told Grandgenett that Lexapro helped his depression

and anxiety. Tr. 432.

       In a narrative letter dated May 5, 2017, Brown wrote to Ibrahim’s physician stating

that Ibrahim had been taking Escitalopram, the generic name for Lexapro, for about a

month. Tr. 510. Brown stated that Ibrahim decreased his Lexapro dosage and ten days

later experienced lower mood. Tr. 510. Brown stated that: “[Ibrahim] stated that he has

always had a cyclic form to his mood. He will feel fine for a week or so, feel down another

week or so and then be unable to get out of bed. Over a month's time he will experience

this pattern and have it repeat every month.” Tr. 510. Brown questioned if the cyclical

pattern was akin to Bipolar Disorder. Tr. 510.




                                             8
       Ibrahim apparently stopped taking Lexapro, because on May 12, 2017, he reported

having nightmares, but noted that Lexapro had helped when he was on it. Tr. 430, 434.

Grandgenett restarted Ibrahim on Lexapro. Tr. 430.

       On May 26, 2017, Brown referred Ibrahim to a psychiatrist and encouraged him to

obtain medication through the psychiatrist rather than his general practitioner. Tr. 501.

       On June 30, 2017, Brown noted that Ibrahim was suffering from command

hallucinations. Tr. 482. Ibrahim believed he saw and heard people who were dead, and

said he had experienced this throughout much of his life. Tr. 486.

       In a narrative letter dated July 28, 2017, Brown noted “Mr. Hamo Ibrahim has

recently been opening up more about his condition. He had been talking about his

nightmares throughout his life but has now stated that he has these while he is awake as

well. He sees fighting, war and violence. In dreams he is told to do things to hurt others.

He does get commands from hallucinations while he is awake from dead people but it is

not dangerous. He feels distressed about this and would like it to stop.” Tr. 509.

       On August 17, 2017, Ibrahim began mental health treatment through nurse

practitioner Cory Rabe, APRN. Tr. 511. Ibrahim reported restlessness, nightmares, sleep

problems, hopelessness, bad temper, and depression. Tr. 511. He reported seeing things

he had seen during the war. Tr. 511. His hobbies included building wooden instruments.

Tr. 514. On mental status examination, he was dressed appropriately and fully alert. Tr.

514. His eye contact was poor and motor level hypoactive, but he had no observed

mannerisms or gestures. Tr. 514. Ibrahim was cooperative and a good historian. Tr. 515.

His speech was normal in quantity, amplitude, and speed. Tr. 515. His mood was

depressed and affect flat. Tr. 515. His thought process was logical and stream of thought

                                             9
concrete, but he reported auditory and visual hallucinations. Tr. 515. Although his memory

was slightly impaired, his recent and remote memories were intact and his abstract

thinking adequate. Tr. 515. Rabe estimated Ibrahim’s intelligence as below average. His

attention/concentration was adequate, his insight intact, his social judgment good, and

his impulse control mildly impaired. Tr. 515. Rabe diagnosed major depressive disorder,

recurrent, severe, with psychotic features; generalized anxiety disorder; and PTSD. Tr.

516. Rabe recommended Ibrahim increase his Lexapro dosage. Tr. 516.

       On September 8, 2017, Ibrahim returned to Rabe and said he felt about the same.

Tr. 518. He stated his sleep was better, and he did not have nightmares every night. Tr.

518. He experienced no hallucinations. Tr. 518. Rabe refilled Ibrahim’s Lexapro

prescription and added Hydroxyzine as needed. Tr. 519.

III. Hearing Evidence

       During the vocational portion of the hearing, the ALJ asked the vocational expert

to assume that an individual, because of fatigue or mental symptoms, was off task and

unable to focus at the job at hand. Based on these assumptions, the ALJ asked what

percentage of the day the person could be off task before it would preclude all competitive

employment. Tr. 127. The VE stated: “Once we reach 15 percent I do not feel they’d be

able to hold competitive employment.” Tr. 127.

       The VE further indicated that if, in fact, Ibrahim needed additional supervision and

time to carry out short simple instructions as indicated by the consultative exam, in her

opinion he would not be employable. Tr. 128.

                                STANDARD OF REVIEW



                                            10
       “When considering whether the ALJ properly denied social security benefits, [the

Court] determine[s] whether the decision is based on legal error, and whether the findings

of fact are supported by substantial evidence in the record as a whole.” Collins v. Astrue,

648 F.3d 869, 871 (8th Cir. 2011) (internal quotation marks omitted) (quoting Lowe v.

Apfel, 226 F.3d 969, 971 (8th Cir. 2000)).         “Substantial evidence is less than a

preponderance but enough that a reasonable mind might accept as adequate to support

the conclusion.” Kamann v. Colvin, 721 F.3d 945, 950 (8th Cir. 2013) (internal citations

omitted). A decision supported by substantial evidence may not be reversed, “even if

inconsistent conclusions may be drawn from the evidence, and even if [the court] may

have reached a different outcome.” McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir.

2010). Nevertheless, the Court’s “review extends beyond examining the record to find

substantial evidence in support of the ALJ’s decision.” Moore v. Astrue, 623 F.3d 599,

602 (8th Cir. 2010) (internal quotation marks omitted) (quoting Cox v. Astrue, 495 F.3d

614, 617 (8th Cir. 2007)). The Court must “also consider evidence in the record that fairly

detracts from that decision.” Id. (internal quotation marks omitted) (quoting Cox, 495 F.3d

at 617).

       The Court also must determine whether the Commissioner’s decision “is based on

legal error.” Collins, 648 F.3d at 871 (quoting Lowe v. Apfel, 226 F.3d 969, 971 (8th Cir.

2000)). “Legal error may be an error of procedure, the use of erroneous legal standards,

or an incorrect application of the law.” Id. (internal citations omitted) (citing Brueggemann

v. Barnhart, 348 F.3d 689, 692 (8th Cir. 2003); Nettles v. Schweiker, 714 F.2d 833, 836

(8th Cir. 1983)).   No deference is owed to the Commissioner’s legal conclusions.



                                             11
Brueggemann, 348 F.3d at 692 (stating that allegations of legal error are reviewed de

novo).

                                       DISCUSSION

         Ibrahim contends that the Commissioner’s decision is not supported by substantial

evidence. He also argues that the decision should be reversed because the

Commissioner used incorrect legal standards when weighing the evidence.

I. The ALJ’s decision is supported by substantial evidence.

         The Court many not reverse the ALJ’s findings when there is sufficient evidence in

the record to support them. Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir. 1992). “The

Eighth Circuit recognizes the doctrine of harmless-error in Social Security cases.” Brown

v. Colvin, 992 F. Supp. 2d 947, 953 (D. Neb.), aff'd, 581 F. App'x 598 (8th Cir. 2014)

(citing Byes v. Astrue, 678 F.3d 913, 917-18 (8th Cir. 2012)). To prove an error was not

harmless, a plaintiff must provide “some indication that the ALJ would have decided

differently if the error had not occurred.” Id. (quoting Byes, 678 F.3d at 917).

         An administrative finding will not be set aside based on an “arguable deficiency in

opinion-writing technique” when it is unlikely it affected the outcome. Strongson v.

Barnhart, 361 F.3d 1066, 1072 (8th Cir. 2004) (quoting Brown v. Chater, 87 F.3d 963,

966 (8th Cir. 1996). Ibrahim argues that substantial evidence does not support the ALJ’s

statement that 1) Ibrahim did not allege difficulty getting along with others, 2) he had

mostly normal mental health status examinations, and 3) he was only moderately

impaired. Pl. Br., ECF No. 24, Page ID 638. For the following reasons, the Court finds

the ALJ’s findings are supported by substantial evidence in the record and any error in

the statements made by the ALJ was harmless.

                                             12
        A. Statement that Ibrahim did not allege difficulty getting along with others

        Before concluding that Ibrahim had “mild limitations in interacting with others,” the

ALJ stated “[Ibrahim] does not allege difficulty getting along with others and the evidence

shows that he maintains meaningful relationships with other people.” Tr. 20. Ibrahim

alleges the statement “does not allege difficulty getting along with others” is in conflict

with the evidence and with the ALJ’s earlier acknowledgement that Ibrahim testified “he

cannot be around other people,” prefers to be alone, occasionally gets angry for no

reason, and leaves the house for an hour or two when he does get angry to avoid

offending others.6 Tr. 15. The Commissioner argues that substantial evidence supports

the ALJ’s finding that Ibrahim had only mild limitations in interacting with others and the

Court agrees.

        The ALJ’s statement can be interpreted as acknowledging that although Ibrahim

does not care to interact with others and sometimes avoids interactions because of his

anger, he does not have difficulty in the interactions themselves. The record reflects, and

the ALJ acknowledged, on a typical day Ibrahim goes to the Center for People in Need

for two hours, walks, and takes children to school occasionally. Tr. 20, 252. Ibrahim also

attends some meetings with friends and other community leaders, and medical providers

describe him as cooperative and pleasant. Tr. 20, 253, 322, 330, 515. It was also noted

by the ALJ that Ibrahim did not appear to have difficulty interacting and answering




        6  Ibrahim’s brief states that the evidence reflects that he “was irritable around family members even
to the extent he would leave the house in order to avoid conflict.” Pl. Br., ECF No. 24, Page ID 639. Ibrahim
testified that he sometimes gets angry and leaves home for an hour or two to relax, and the reason he
leaves home sometimes is because he has dreams and gets upset and angry. Tr. 124. The record also
reflects that he reported irritability around his family. Tr. 321.

                                                     13
questions at the hearing. Tr. 20. Ibrahim’s brother-in-law described Ibrahim’s interaction

with people in social activities as “[g]ood” but noted that in stressful situations he gets

angry and wants to be alone. Tr. 247. Thus, the record contains substantial evidence of

Ibrahim’s ability to get along with others, supporting the ALJ’s conclusion that Ibrahim has

only mild limitations in interacting with others. The ALJ’s error, if any, was harmless.

       B. Statement that Ibrahim had mostly normal mental status exams.

       Before concluding that Ibrahim had moderate limitations in the area of

concentrating, persisting, or maintaining pace, the ALJ stated “[Ibrahim] had mostly

normal mental status examinations.” Tr. 20. Ibrahim argues the ALJ’s assertion that he

had “mostly normal mental status exams” is not supported by the evidence. Pl. Br., ECF

No. 24, Page ID 639. The Commissioner argues that substantial evidence in the record

supports the assertion, and the Court agrees.

       On January 11, 2016, consultative examiner Dr. Eckert conducted a mental health

exam ordered by Social Security. Tr. 320-23. She described Ibrahim as being in a

depressed mood, not making eye contact, and exhibiting symptoms of anxiety and

irritability. Tr. 321. She also noted that he had nightmares, flashbacks, and problems

sleeping. Tr. 321. She described him as “oriented times three,” and noted his moderate

difficulty sustaining concentration and trouble comprehending or remembering things. Tr.

321. Ibrahim reported visual but not auditory hallucinations and Dr. Eckert concluded he

did not appear to respond to internal stimuli. Tr. 322.

       On May 5 and 26, June 9, 23, and 30, and July 28, 2017, Ibrahim met with Brown.

Tr. 482-502. At each visit, Ibrahim reported being hopeless and anxious. Tr. 482-502.

Brown’s records reflect that Ibrahim’s attention, concentration, activity, memory, insight,

                                             14
judgment and eye contact were normal at each visit. Tr. 482-502. He was oriented in all

spheres, his thought content was appropriate, and his organization logical. Tr. 482-502.

At the May 5, 2017, appointment Brown noted that Ibrahim’s mood worsened after his

Lexapro dosage was decreased, and Ibrahim reported he always had a cyclic mood. Tr.

510. At his June 30, 2017, appointment Ibrahim reported that he had been hearing and

seeing dead people and had been for most of his life. Tr. 486. Ibrahim reported the voices

did not impact him negatively in any way. Tr. 486.

       During Ibrahim’s July 28, 2017, appointment with Brown, Ibrahim reported an

increase in hallucinations and that they were giving commands. Tr. 482. He stated that

“this has always happened but now he is more comfortable talking about it.” Tr. 482. In a

narrative letter dated July 28, 2017, Brown noted “Mr. Hamo Ibrahim has recently been

opening up more about his condition. He had been talking about his nightmares

throughout his life but has now stated that he has these while he is awake as well. He

sees fighting, war and violence. In dreams he is told to do things to hurt others. He does

get commands from hallucinations while he is awake from dead people but it is not

dangerous. He feels distressed about this and would like it to stop.” Tr. 509.

       On August 17, 2017, Ibrahim met with Rabe. The mental status exam section of

Rabe’s report reflected that Ibrahim was fully alert, his thought process was logical, his

stream of thought was concrete, his thought content was unremarkable, his immediate

memory was slightly impaired but with intact recent and remote memory, his

concentration was adequate, his judgment was good, his impulse control was mildly

impaired, and his orientation was impaired. Tr. 514-15. The exam also reflected Ibrahim

had a depressed mood, poor eye contact, flat affect, and hallucinations but no suicidal or

                                            15
homicidal ideation. Tr. 515. Ibrahim reported restlessness, nightmares, sleep problems,

depression and a bad temper. Tr. 511. Rabe diagnosed major depressive disorder,

recurrent, severe, with psychotic features; generalized anxiety disorder; and PTSD. Tr.

516. Rabe recommended increasing Ibrahim’s Lexapro dosage. Tr. 516.

        On September 8, 2017, Ibrahim met with Rabe. Tr. 518-19. Ibrahim reported

feeling about the same. Tr. 518. The mental status exam section of Rabe’s records

reflected that Ibrahim’s thought process was logical, his thought content was

unremarkable, his cognition was grossly intact, his memory was intact, his concentration

was adequate, his judgment was intact, and his sleep had improved. Tr. 518-19. The

exam also reflected Ibrahim had a depressed mood and poor eye contact, but no

hallucination, suicidal ideation, or homicidal ideation. Tr. 518.

        After reviewing the record as a whole, the Court concludes that the ALJ’s assertion

that Ibrahim had “mostly normal mental status exams” is supported by substantial

evidence in the record.

        C. Statement that Ibrahim is only moderately impaired.

        Ibrahim argues the ALJ’s conclusion that he is only moderately impaired7 is

contradicted by substantial evidence that he had intrusive thoughts of dead people and

suffered from hallucinations, and that these intrusive thoughts would distract him

throughout the day in a work setting. The Commissioner argues that substantial evidence




        7 It is unclear what conclusion of the ALJ is being challenged by Ibrahim because nowhere in the
ALJ’s decision is the language “moderately impaired” used. However, from the context it appears that
Ibrahim is challenging the ALJ’s conclusion that Ibrahim has only moderate limitations in the area of
functioning with respect to concentrating, persisting, or maintaining pace. Tr. 20. The Court will analyze the
alleged error accordingly.

                                                     16
supports the ALJ’s conclusion that Ibrahim has only moderate limitations with respect to

concentrating, persisting, or maintaining pace, and the Court agrees.

       Although there is evidence in the record that Ibrahim suffers from command

hallucinations, Ibrahim has cited to no evidence regarding how often they occur, or what

percentage of the day they would distract him in a work setting. As noted above, the

evidence in the record supports the conclusion that Ibrahim had mostly normal mental

health status exams with respect to concentrating, persisting, and maintaining pace. Dr.

Eckert stated that Ibrahim does not appear to respond to internal stimuli. Tr. 322. Brown’s

notes regarding Ibrahim’s June 30, 2017, appointment state that Ibrahim reported he had

been hearing and seeing dead people for most of his life, and the voices did not impact

him negatively in any way. Tr. 486. On August 17, 2017, Rabe noted that Ibrahim’s

attention/concentration was adequate, his social judgment good, and his impulse control

only mildly impaired. Tr. 515. On August 17, 2017, Rabe adjusted Ibrahim’s medications

and at his appointment on September 8, 2017, no hallucinations were noted. Tr. 518. For

these reasons, the Court concludes the ALJ’s decision that Ibrahim had only moderate

limitations in functioning regarding concentrating, persisting, or maintaining pace, is

supported by substantial evidence.

II. Incorrect legal standards were not used when weighing the evidence.

       Ibrahim argues that incorrect legal standards were used when weighing the

evidence. Specifically, he argues that 1) the therapist’s check list of Ibrahim’s mental

status should have been disregarded; 2) the conclusions of the consultative exam should

have been afforded great weight; and 3) the Commissioner should have considered the

fact that Ibrahim cannot speak, read, or write English and only attended school through

                                            17
fifth grade. Pl. Br., ECF No. 24, Page ID 639-49. For the following reasons, the Court

finds the ALJ did not use incorrect legal standards when weighing the evidence.

        A. The therapist’s check list indication of Ibrahim’s mental status

        Ibrahim argues the ALJ should have disregarded the objective checklist portion of

the records from Ibrahim’s therapist Brown because it contradicts the narrative in the

remarks section of the records. Ibrahim speculates that Brown’s reports were created

using software which repeated the mental status examination portion of the record. Pl.

Br. ECF No. 24, Page ID 640. Ibrahim’s speculation is based on his observation that the

objective checklist notes from each visit remained unchanged although the subjective

remarks reflected varying symptoms reported by Ibrahim. Specifically, Ibrahim points to

letters written by Brown on May 5 and July 28, 2017, stating that he experienced

nightmares and intrusive thoughts, and sometimes felt so depressed that he could not get

out of bed. Id. (citing Tr. 509-10). He argues that these discrepancies constitute internal

inconsistency and, thus, the repetitive notes regarding Ibrahim’s objective mental status

should have been given little weight. The Commissioner argues that Brown was not a

treating physician8 and any inconsistencies in the record were adequately resolved by the

ALJ.

        Evidence is considered “inconsistent when it conflicts with other evidence, contains

an internal conflict, is ambiguous, or when the medical evidence does not appear to be




        8  Ibrahim cites only to the standard of weighing an opinion of a treating physician which provides
that is can be given little weight where internally inconsistent or conclusory. Pl. Br., ECF No. 24, Page ID
641. Whether or not Brown was a treating physician is not relevant for purposes of this argument because
inconsistent medical opinion evidence is subject to the same standard as other inconsistent evidence. See
20 C.F.R. § 416.920b(b)(1).

                                                    18
based on medically acceptable clinical or laboratory diagnostic techniques.” 20 C.F.R. §

416.920b(b). If any evidence in the case record, “including any medical opinion(s) . . . is

inconsistent, [the Commission] will consider the relevant evidence and see whether [the

Commission] can determine whether [the claimant is] disabled based on the evidence

[the Commission has].” 20 C.F.R. § 416.920b(b)(1).

         The ALJ did not ignore the evidence in the “remarks made during session”

section of Brown’s records, nor the information about Ibrahim’s complaints to Brown

which were included in Brown’s narrative letters. Instead, the ALJ stated that “[t]urning to

the claimant’s mental impairments, the objective evidence is not consistent with the

claimant’s alleged severe symptoms” and stated that Ibrahim “consistently had good

mental status examinations with regular mental health treatment.” Tr. 17. The ALJ then

discussed the evidence in Brown’s records, noting both the objective good mental status,

as well as the subjective complaints Ibrahim reported to Brown such as his cyclical mood

and feelings of anxiety, hopelessness, and exhaustion. Tr. 17-18. The ALJ considered

the fact that Ibrahim reported hearing and seeing dead people, which he did not believe

impacted him negatively. Tr. 18, 486. The ALJ also considered that Ibrahim reported he

had nightmares, and command hallucinations while awake. Tr. 18.

       Brown’s recitation in the subjective “remarks made during session” and his

conveyance of these same reported symptoms in the narrative letters are separate from

the objective section of his report showing Ibrahim’s good mental status examinations.

The two sections represent two separate components of the same record—one based on

the symptoms reported by Ibrahim to Brown and one based on Brown’s observations

during the appointment. The ALJ considered not only Brown’s assessment of Ibrahim’s

                                            19
mental health status, but also the initial and follow-up assessments by Rabe. Tr. 18. Thus,

there is no internal inconsistency with Brown’s opinions and the ALJ appropriately

weighed the conflicting evidence of Ibrahim’s subjective reports of his symptoms and the

objective evidence in the record.

       B. Weight given to the conclusions of the consultative exam

       Ibrahim argues the ALJ failed to give appropriate weight to Dr. Eckert’s conclusions

that Ibrahim might forget where items are, such as his glasses when held in his hand;

might need requests repeated; had trouble with comprehension and memory; and might

“need additional supervision and time to carry out short and simple instructions under

ordinary supervision,” when determining Ibrahim’s residual functional capacity. Tr. 320-

23. The Commissioner argues the ALJ provided good reason for weight he assigned Dr.

Eckert’s opinions, and the Court agrees.

       “The ALJ is responsible for determining a claimant’s RFC, a determination that

must be made based on medical evidence that addresses the claimant’s ability to function

in the workplace. Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (citation omitted).

“When assessing a Claimant’s RFC, the ALJ must consider all relevant evidence in the

record.” Julian v. Colvin, 826 F.3d 1082, 1089 (8th Cir. 2016) (citation omitted). The ALJ

is required to evaluate each medical opinion received, regardless of its source. 20 C.F.R.

§ 416.927(c). In determining the weight to be given to a medical opinion from a non-

treating source, the ALJ considers the 1) examining relationship, 2) treatment

relationship, 3) supportability, 4) consistency with the record as a whole, 5) specialization,

and 6) other factors which tend to support or contradict the medical opinion. Id.

“Depending on the particular facts in a case, and after applying the factors for weighing

                                             20
opinion evidence, an opinion from a medical source who is not an acceptable medical

source or from a nonmedical source may outweigh the medical opinion of an acceptable

medical source . . ..” 20 C.F.R. § 416.927(f)(1).

        After Dr. Eckert’s consultative exam in January 2016, she noted that Ibrahim might

forget where items are; might need requests repeated; and had trouble with

comprehension and memory. Tr. 320-23. Dr. Eckert concluded that Ibrahim “appeared to

be able to understand, remember and carry out short and simple instructions.” Tr. 323.

Yet she stated that he “may need additional supervision and time to carry out short and

simple instructions under ordinary supervision” and that his participation in the interview

“was indicative of this.” Id. At the hearing, the VE opined that if Ibrahim needed additional

supervision and time to carry out short and simple instructions under ordinary supervision,

this would preclude employment.9 Tr. 128. The VE also testified, in response to a

hypothetical posed by the ALJ, that if Ibrahim was off task for more than 14 percent of the

work day this would also preclude competitive employment. Tr. 127.

        The ALJ stated that he “considered opinion evidence in accordance with the

requirements of 20 CFR 416.927.” Tr. 15. After discussing Dr. Eckert’s opinions in detail,

the ALJ noted that the “opinions are consistent with the record and given some weight

because [Ibrahim] had regular mental health treatment, but his symptoms improved with



        9  The VE testified, in response to a hypothetical posed by the ALJ, that if Ibrahim were unable to
stay on task for more than 14 percent of the work day this would also preclude competitive employment.
Tr. 127. Ibrahim argues that his physical problems as well as command hallucinations and intrusive
thoughts interfere with his daily functioning and it is apparent from the record that he would be off task far
more than 15 percent of the time. Pl. Br., ECF No. 24, Page ID 645. Ibrahim cites to no evidence showing
the percentage of the day he would be off task. Also, on August 8, 2017, Rabe changed Ibrahim’s
medications, and on September 8, 2017, reported that Ibrahim was no longer suffering hallucinations. Tr.
518. Ibrahim has cited no evidence in the record of any ongoing physical problems that would cause him
to be off task.

                                                     21
medication and he consistently had normal mental status exams.” TR. 19. The ALJ stated

that Dr. Eckert’s opinions that Ibrahim “may need additional supervision and time to

carryout short and simple instructions are given less weight because the claimant had

mostly normal mental status examinations and remained capable of performing activities

of daily living; he performed personal care chores and occasionally did woodworking.” Tr.

19. Ultimately, the ALJ concluded that Ibrahim had the RFC “to perform a full range of

work at all exertional levels but with the following nonexertional limitations: the claimant

is limited to occasional exposure to extreme cold, extreme heat, humidity, hazardous

machinery, and unprotected heights. Additionally, the claimant can understand,

remember, and carryout simple, routine instructions.” Tr. 14.

       Substantial evidence in the record supports the ALJ’s assessment that Ibrahim

remained capable of performing activities of daily living, performing self-care chores, and

occasionally doing woodworking. Tr. 247, 248, 252, 253, 323, 518. There is substantial

evidence that Ibrahim’s mental health improved with medication after Dr. Eckert’s January

2016, assessment. Tr. 411, 423, 430, 434, 516, 518. There is substantial evidence in the

record of Ibrahim’s generally normal objective mental status examinations. There was

substantial evidence that Ibrahim’s circumstances changed over time with treatment of

his mental health conditions, and that Dr. Eckert’s assessment was inconsistent with the

activities Ibrahim was performing in his daily life. Thus, the ALJ did not err in giving less

weight to Dr. Eckert’s assessment of Ibrahim’s ability to carry out short and simple

instructions under ordinary supervision.

       C. Inability to speak, write, or read English and only five years of formal education.



                                             22
       Ibrahim argues that he cannot speak English and only attended primary school

through the fifth grade in his country of origin, thus, rendering him the functional equivalent

of being illiterate, and that there his lack of education or illiteracy were not considered by

the ALJ. The Commissioner argues that the record reflects that Ibrahim’s education,

illiteracy, and inability to communicate in English were considered by the ALJ, and the

Court agrees.

       In 20 C.F.R. § 416.964, it is specified that “[t]he term education also includes how

well you are able to communicate in English since this ability is often acquired or improved

by education.” The hypothetical person the ALJ described to the VE was someone of the

same age as Ibrahim with the same education and work history. Tr. 126. Thus, this should

have included Ibrahim’s ability or inability to speak and understand English, as well as his

ability or inability to read or write in English. See Murphy v. Colvin, 759 F.3d 811, 820 (7th

Cir. 2014) (“if the hypothetical posed to the VE does not include all of the claimant’s

limitations, there must be some amount of evidence in the record indicating that the VE

knew the extent of the claimant’s limitations”).

       At the hearing and before the testimony of the VE, the ALJ asked about Ibrahim’s

education level, to which Ibrahim responded that he had five years of formal education.

Tr. 119. The ALJ then asked Ibrahim whether he had learned to read or write any English.

Id. Ibrahim responded that he had learned a little bit but not much. Id. Further questioning

by the ALJ determined that Ibrahim did not know enough English to make a grocery list

or read a street sign. Id. Ibrahim communicated at the hearing through an interpreter. Tr.

119. The VE later testified that the hypothetical person with Ibrahim’s education could

perform work as a night cleaner, housekeeping assistant, or small product assembler. Tr.

                                              23
127. Thus, at the time of the vocational expert’s testimony, the VE was aware that Ibrahim

could not read, write, or communicate in English, except a minimal amount. Finally, the

ALJ’s decision explicitly found that Ibrahim was “not able to communicate in English, and

is considered in the same way as an individual who is illiterate in English.” Tr. 21. Thus,

Ibrahim has not demonstrated that the ALJ’s decision, or the hypothetical the ALJ posed

to the VE, failed to consider that Ibrahim was functionally illiterate and could not

communicate in English.

                                     CONCLUSION

      For the reasons stated above, the Motion for an Order Reversing Commissioner’s

Decision, ECF No. 22, will be denied, and the Motion to Affirm Commissioner’s Decision,

ECF No. 27, will be granted. Accordingly,

      IT IS ORDERED:

      1. The Motion for an Order Reversing Commissioner’s Decision, ECF No. 22, filed

          by Plaintiff Hamo Murad Ibrahim, is denied;

      2. The Motion to Affirm Commissioner’s Decision, ECF No. 27, filed by Defendant

          Nancy C. Berryhill, is granted;

      3. The Commissioner’s decision is affirmed;

      4. The appeal is denied; and

      5. A separate judgment will be entered.

      Dated this 21st day of May 2019.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge


                                            24
